Exhibit 10.1E

 

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.




EXECUTION VERSION




FORBEARANCE AGREEMENT




 

FORBEARANCE AGREEMENT, dated as of May 14, 2013 (this “Agreement”), relating to
the Credit Agreement dated as of July 6, 2010 (as amended or otherwise modified,
the “Credit Agreement”) among Oxford Mining Company, LLC, an Ohio limited
liability company (the “Borrower”), the banks, financial institutions and other
institutional lenders party thereto (together with their respective successors
and assigns, the “Lenders”), Fifth Third Bank, as the Initial Issuing Bank,
Citibank, N.A., as the Swing Line Bank, and Citicorp USA, Inc., as
administrative agent for the Lenders (the “Administrative Agent”), and
guaranteed by Oxford Resource Partners, LP, a Delaware limited partnership (the
“MLP”), and each of the Subsidiary Guarantors, each listed on Schedule I hereto
(collectively, the “Guarantors”).




WITNESSETH:




WHEREAS, the Borrower has advised the Administrative Agent and the Lenders that,
as of May 15, 2013 and thereafter, it will fail to comply with the financial
covenants in Sections 5.04(a) and 5.04(b) of the Credit Agreement calculated as
of the end of the fiscal quarter ending March 31, 2013, which failures
constitute immediate Events of Default under the Credit Agreement (the
“Specified Defaults”);




WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative Agent
have been in ongoing negotiations regarding a restructuring of the Credit
Agreement (the “Restructuring”) on the terms summarized in Schedule II hereto
(the “Restructuring Terms”);




WHEREAS, in order to allow time for the Borrower, the Guarantors, the Lenders
and the Administrative Agent to complete the negotiation of and implement the
Restructuring, the Borrower and the Guarantors have advised the Lenders that
they are in agreement with the Restructuring Terms and have asked the Lenders to
forbear from exercising default-related remedies against the Borrower and the
Guarantors on account of the Specified Defaults for a limited period of time and
upon the terms and conditions set forth herein; and




WHEREAS, the Lenders party hereto (the “Participant Lenders”), who constitute
the Required Lenders, are willing, upon the terms and conditions set forth
herein, to so forbear for the limited period described below;




NOW, THEREFORE, in consideration of the foregoing, the covenants and conditions
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

 
 

--------------------------------------------------------------------------------

 

 


Section 1. Defined Terms. Unless otherwise specifically defined herein, each
term used herein that is defined in the Credit Agreement has the meaning
assigned to such term in the Credit Agreement. As used in this Agreement, the
following terms have the meanings specified below:




“Early Termination Event” means the occurrence of any of the following:




(i)     the Borrower or any Guarantor shall increase the collateral provided, or
provide new or additional collateral, to any insurance company or other issuer
of a surety bond or similar instrument as credit support for a Person’s
reimbursement obligations to such insurance company or other institution acting
as issuer of such surety bond or similar instrument, including any Surety Bond
Support Letters of Credit;




(ii)     any Debt of the Borrower or any Guarantor, other than the Advances, in
excess of $250,000 is accelerated or the holder of such other Debt exercises any
remedies on account of any failure to pay or other default; or




(iii)     the Borrower or any Guarantor fails to comply with any provision of
this Agreement and such failure continues for more than three Business Days
after notice thereof from the Administrative Agent.




“Forbearance Effective Date” has the meaning given it in .




“Forbearance Period” means the period beginning on the Forbearance Effective
Date and ending on the earliest of (any such occurrence being a “Termination
Event”):




(i)     June 15, 2013;




(ii)     the occurrence of any Event of Default described in Section 6.01(f) of
the Credit Agreement;




(iii)     the occurrence of any other Event of Default (other than (x) the
Specified Defaults or (y) an Event of Default described in clause (f) of Section
6.01 of the Credit Agreement), and while such Event of Default is continuing,
the Administrative Agent delivers a notice to the Borrower terminating the
Forbearance Period, such termination to be effective immediately; and

 

 
2

--------------------------------------------------------------------------------

 

 


(iv)     the occurrence of an Early Termination Event if the Administrative
Agent, while such Early Termination Event is continuing, delivers a notice to
the Borrower terminating the Forbearance Period, which termination shall be
effective immediately upon delivery of such notice.




Section 2. Acknowledgments and Undertakings.




(a)     The Borrower acknowledges that, as of May 15, 2013 and thereafter, it
will fail to comply with the financial covenants in Sections 5.04(a) and 5.04(b)
of the Credit Agreement calculated as of the end of the fiscal quarter ending
March 31, 2013, and that, as a result, Events of Default will exist as of May
15, 2013 whether or not it has not yet delivered the Compliance Certificate with
respect to such fiscal quarter.




(b)     The Borrower shall furnish to the Administrative Agent prompt notice of
the occurrence of any Early Termination Event.




(c)     The Borrower and each Guarantor confirms and agrees that, without
limiting the generality of Section 8.05 of the Credit Agreement, they are
obligated to reimburse the reasonable fees and expenses of (i) Davis Polk &
Wardwell LLP, special counsel to the Administrative Agent, and (ii) Zolfo
Cooper, LLC, financial advisor to the Administrative Agent. As provided in
Section 8.05 of the Credit Agreement, amounts billed by each firm shall be
payable upon demand.




(d)     The Borrower and the MLP each covenants that it will not make any
Restricted Payment during the Forbearance Period.




(e)     The Borrower and the MLP each covenants that it will undertake to
negotiate with the Lenders in good faith the documentation necessary to
effectuate the Restructuring Terms (with such additional terms as they and the
Lenders may agree).




Section 3. Forbearance.




(a)     The Participant Lenders agree that, during the Forbearance Period, the
Participant Lenders will forbear (subject to the terms hereof) from the exercise
of their default-related remedies under the Credit Agreement and the other Loan
Documents or otherwise, against the Borrower and the Guarantors, solely to the
extent the availability of such remedies arises exclusively from the Specified
Defaults; provided that the Borrower and the Guarantors shall comply (except as
otherwise expressly waived or modified under this Agreement) in all respects
during the Forbearance Period with all provisions, limitations, restrictions or
prohibitions that would otherwise be effective or applicable under any of the
Loan Documents during the continuance of any Default or Event of Default;
provided further that the agreement of the Participant Lenders temporarily to
forbear shall not apply to nor preclude any remedy available to the
Administrative Agent or the Lenders in connection with any proceeding commenced
under any bankruptcy or insolvency law, including, without limitation, to any
relief in respect of adequate protection or relief from any stay imposed under
such law. The Borrower and the Guarantors acknowledge and agree that, if any
Default or Event of Default other than the Specified Defaults occurs during the
Forbearance Period, the Administrative Agent and the Lenders have reserved the
right to, and may, exercise, at any time and from time to time, any and all
rights and remedies under the Loan Documents and applicable law in connection
therewith.

 

 
3

--------------------------------------------------------------------------------

 

 


(b)     Upon the occurrence of a Termination Event, the agreement of the
Participant Lenders hereunder to forbear from exercising their default-related
remedies shall immediately terminate without the requirement of any further
demand, presentment, protest or notice of any kind, all of which the Borrower
and the Guarantors hereby waive to the fullest extent permitted by applicable
law. The Borrower and the Guarantors agree that the Administrative Agent and the
Lenders may at any time thereafter proceed to exercise any and all of their
rights and remedies under any or all of the Loan Documents and applicable law,
including, without limitation, their rights and remedies in connection with the
Specified Defaults or any or all other Defaults or Events of Default. The
Borrower and the Guarantors acknowledge and agree that all of the agreements and
undertakings set forth herein shall remain in full force and effect and binding
on them notwithstanding the occurrence of a Termination Event.




(c)     The Borrower and the Guarantors understand and accept the temporary
nature of the forbearance provided hereby and that the Participant Lenders have
given no assurances that they will extend such forbearance or provide waivers or
amendments to the Credit Agreement or any other Loan Document.




(d)     Nothing in this Agreement constitutes a legal obligation to participate
in the Restructuring or to execute any related documents and no such legal
obligation shall arise except pursuant to mutually agreeable executed definitive
documentation.




(e)     Execution of this Agreement constitutes a direction by the Participant
Lenders that the Administrative Agent act or forbear from acting in accordance
with its terms. Each Participant Lender agrees that, notwithstanding anything to
the contrary in the Credit Agreement, the Administrative Agent shall not be
required to act if directed against the Borrower or the Guarantors if such
action is contrary to the terms of this Agreement.




(f)     For the avoidance of doubt, nothing herein limits the rights of the
Administrative Agent or the Lenders, including during the Forbearance Period, to
take any action to preserve or exercise rights or remedies against parties other
than the Borrower and the Guarantors (“Third Party Rights”). For purposes of the
foregoing, the Borrower and the Guarantors acknowledge and agree that execution
and delivery of this Agreement shall constitute the making of any necessary
demand or the giving of any necessary notice for purposes of preserving or
permitting the exercise of any such Third Party Rights of the Administrative
Agent and the Lenders.

 

 
4

--------------------------------------------------------------------------------

 

 


(g)     The Borrower and the Guarantors acknowledge and agree that the agreement
of the Participant Lenders hereunder to forbear from exercising their
default-related remedies with respect to the Specified Defaults shall not
constitute a waiver of such Specified Defaults and that, except as expressly set
forth in this Agreement, the Lenders expressly reserve all rights and remedies
that the Administrative Agent and the Lenders now or may in the future have
under any or all of the Loan Documents and applicable law in connection with all
Defaults (including, without limitation, the Specified Defaults) or Events of
Default.




Section 4. Reference to and Effect upon the Credit Agreement.




(a)     Except as expressly set forth herein, all terms, conditions, covenants,
representations and warranties contained in the Credit Agreement and the other
Loan Documents, and all rights of the Administrative Agent and the Lenders and
all obligations of the Borrower and the Guarantors thereunder, shall remain in
full force and effect. The Borrower and the Guarantors hereby confirm that the
Credit Agreement and the other Loan Documents are in full force and effect. As
of the Forbearance Effective Date, any reference to the Credit Agreement or any
other Loan Document shall mean such Loan Document as supplemented hereby.




(b)     Except as expressly provided herein, nothing contained in this Agreement
and no action by, or inaction on the part of, any Lender or the Administrative
Agent shall, or shall be deemed to, directly or indirectly (i) constitute a
consent to or waiver of any past, present or future violations of any provisions
of the Credit Agreement or any other Loan Document, (ii) amend, modify or
operate as a waiver of any provision of the Credit Agreement or any other Loan
Document or of any right, power or remedy of the Administrative Agent or any
Lender thereunder or (iii) constitute a course of dealing or other basis for
altering any obligations of the Borrower under the Loan Documents or any other
contract or instrument.




(c)     This Agreement shall constitute a Loan Document for all purposes of the
Credit Agreement and the other Loan Documents.




Section 5. Representations and Warranties. To induce the Administrative Agent
and the Participant Lenders to execute and deliver this Agreement, the Borrower
and the Guarantors represent and warrant that:

 

 
5

--------------------------------------------------------------------------------

 

 


(a)     The execution, delivery and performance by the Borrower and the
Guarantors of this Agreement have been duly authorized by all necessary
corporate, limited liability company or limited partnership, as applicable,
action. This Agreement constitutes the legal, valid and binding obligations of
the Borrower and the Guarantors, enforceable against the Borrower and the
Guarantors in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, or similar laws affecting the enforcement
of creditors’ rights generally or by equitable principles relating to
enforceability.




(b)     No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any governmental authority, agency, department,
commission, board or instrumentality of any foreign country, the United States,
any state of the United States, or any political subdivision thereof is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, the Borrower or the Guarantors of this Agreement.




(c)     As of the Forbearance Effective Date no Default or Event of Default
exists, other than the Specified Defaults.




(d)     All information (other than projections or forecasts) heretofore
furnished by or on behalf of the Borrower to the Administrative Agent and the
Lenders for purposes of or in connection with this Agreement does not, and all
such information hereafter furnished by or on behalf of the Borrower to the
Administrative Agent and the Lenders will not, taken as a whole, contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in light of the circumstances under
which they were or will be made, not materially misleading, and all projections
and forecasts included in any such information have been and will be based upon
good faith estimates and assumptions believed by the Borrower’s senior
management to be reasonable at the time delivered, and at the time delivered
represent senior management’s reasonable judgment of the future performance of
the operations of the Borrower and the Guarantors.




Section 6. Release of Lender Liability.




(a)     In consideration of, among other things, the forbearance provided for
herein, each of the Borrower and each Guarantor, on behalf of itself and its
subsidiaries and its and their successors and assigns (the “Company Parties”),
jointly and severally releases, acquits and forever discharges the
Administrative Agent, the Issuing Bank, the Swing Line Bank and each Lender
(collectively, the “Lender Parties”), and their respective subsidiaries,
parents, affiliates, officers, directors, employees, agents, attorneys,
partners, successors and assigns, both present and former (collectively, the
“Lenders’ Affiliates”), from any and all manner of actions, causes of action,
suits, debts, controversies, damages, judgments, executions, claims (including,
without limitation, crossclaims, counterclaims and rights of set-off and
recoupment) and demands whatsoever, whether known or unknown, whether now
existing or hereafter arising, whether asserted or unasserted, in contract,
tort, law or equity, which the Borrower or any other Company Party has or may
have against any of the Lender Parties and/or the Lenders’ Affiliates by reason
of any action, failure to act, matter or thing whatsoever arising from or based
on facts occurring prior to the date hereof, including, without limitation, any
claim or defense that relates to, in whole or in part, directly or indirectly,
(i) the making or administration of the Advances, including, without limitation,
any such claims and defenses based on fraud, mistake, duress, usury or
misrepresentation, or any other claim based on so-called “lender liability
theories,” (ii) any covenants, agreements, duties or obligations set forth in
the Loan Documents, (iii) any actions or omissions of any of the Lender Parties
and/or the Lenders’ Affiliates in connection with the initiation or continuing
exercise of any right or remedy contained in the Loan Documents or at law or in
equity, (iv) lost profits, (v) loss of business opportunity, (vi) increased
financing costs, (vii) increased legal or other administrative fees, or (viii)
damages to business reputation.

 

 
6

--------------------------------------------------------------------------------

 

 


(b)     In entering into this Agreement, the Borrower and the Guarantors have
consulted with and been represented by counsel and expressly disclaim any
reliance on any representations, acts or omissions by any of the Lender Parties
or Lenders’ Affiliates and hereby acknowledge and agree that the validity and
effectiveness of the releases set forth above do not depend in any way on any
such representations, acts and/or omissions or the accuracy, completeness or
validity thereof. The provisions of this shall survive the termination of the
Credit Agreement and the other Loan Documents and payment in full of all amounts
owing thereunder.




Section 7. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to any
conflicts of law provisions that would make the laws of any other jurisdiction
applicable.




Section 8. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures were upon the same instrument.




Section 9. Severability. The invalidity, illegality or unenforceability of any
provision in or obligation under this Agreement in any jurisdiction shall not
affect or impair the validity, legality or enforceability of the remaining
provisions or obligations under this Agreement or of such provision or
obligation in any other jurisdiction.




Section 10. Further Assurances. The Borrower and the Guarantors agree to take
all further actions and execute all further documents as the Administrative
Agent or the Borrower, as applicable, may from time to time reasonably request
to carry out the transactions contemplated by this Agreement.




Section 11. Notices. All notices, requests and demands to or upon the respective
parties hereto shall be given in accordance with Section 8.02 of the Credit
Agreement; provided that notices to the Administrative Agent shall be given as
set forth on the signature pages hereof.

 

 
7

--------------------------------------------------------------------------------

 

 


Section 12. Effectiveness. This Agreement shall become effective as of the date
hereof on the date (the “Forbearance Effective Date”) when the following
conditions are satisfied:




(a)     the Administrative Agent shall have received from the Borrower, the
Guarantors and the Required Lenders a counterpart hereof signed by such party or
facsimile or other written confirmation (in form satisfactory to the
Administrative Agent) that such party has signed a counterpart hereof;




(b)     the Administrative Agent shall have received certificates of the chief
financial officer of the Borrower and the Guarantors certifying that, to the
best of his knowledge, the representations and warranties made by the Borrower
and the Guarantors pursuant to of this Agreement are true and correct on and as
of the Forbearance Effective Date.




Section 13. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.




Section 14. No Third Party Beneficiaries. This Agreement shall be binding upon
and inure to the benefit of the Borrower, the Guarantors, the Administrative
Agent and the Lenders and their respective successors and assigns. No Person
other than the parties hereto and any other Lender and their successors and
assigns shall have any rights hereunder or be entitled to rely on this
Agreement, and all third-party beneficiary rights (other than the rights of any
other Lender and its successors and assigns) are hereby expressly disclaimed.

 

 
8

--------------------------------------------------------------------------------

 

 


Section 15. Limitations on Assignments; Required Lenders. In addition to, and
without limiting the requirements set forth in, Section 8.08 of the Credit
Agreement, each Participant Lender agrees that, during the Forbearance Period,
it will not assign or participate all, or any ratable part, of its Advances,
Commitments or other rights or obligations under the Loan Documents to any
Person (other than a Participant Lender) unless such Person shall have agreed to
be bound by this Agreement (including the forbearance granted hereunder) and any
such assignment or participation shall be void in the absence of such agreement;
provided, however, that the foregoing shall not be binding on the trading desk
of any Participant Lender. Each Participant Lender agrees that, notwithstanding
anything to the contrary in the Credit Agreement, the Administrative Agent shall
be entitled to withhold its consent to, and shall not be required to give effect
to, any purported assignment of such Participant Lender’s Advances, Commitments
or other rights or obligations under the Loan Documents if the conditions set
forth in the previous sentence are not satisfied.




[remainder of page intentionally left blank]

 

 
9

--------------------------------------------------------------------------------

 

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.




 




BORROWER:

OXFORD MINING COMPANY, LLC

 

an Ohio limited liability company

          By: /s/ Bradley W. Harris                 

Name: Bradley W. Harris

 

Title: SeniorVice President & CFO

 

 

[Signature Page - Forbearance Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 



GUARANTORS:

OXFORD RESOURCE PARTNERS, LP, a      

Delaware limited partnership

 

By:     Oxford Resources GP, LLC, a Delaware      

limited liability company, its general partner

 

 

By: /s/ Bradley W. Harris               

Name: Bradley W. Harris

Title: Senior Vice President & CFO

 

OXFORD MINING COMPANY – KENTUCKY, LLC, a Kentucky limited liability company

 

 

By: /s/ Bradley W. Harris               

Name: Bradlye W. Harris

Title: Senior Vice President & CFO

 

DAROL COAL COMPANY, LLC, an Ohio limited liability company

 

 

By: /s/ Bradley W. Harris               

Name: Bradley W. Harris

Title: Vice President & Treasurer

 

 

OXFORD RESOURCE FINANCE CORPORATION, a Delaware corporation

 

By: /s/ Bradley W. Harris               

Name: Bradley W. Harris

Title: Senior Vice President & CFO

 

OXFORD CONESVILLE, LLC, an Ohio limited liability company

 

 

By: /s/ Bradley W. Harris               

Name: Bradley W. Harris



 

 

[Signature Page - Forbearance Agreement]

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

 

   

CITICORP USA, INC., as Administrative Agent

       

By:

/s/ Alfred W. Griffin

   

Name:

Alfred W. Griffin

   

Title:

Vice President

 

 

 

Address for Notices:

     

Citicorp USA, Inc.

1615 Brett Road OPS3

New Castle, Delaware 19720

Attention: Suzanna Gallagher

Email: Suzanna.Gallagher@citi.com

 

With a copy to:

 

Citicorp USA, Inc.

388 Greenwich Street

New York, New York 10013

Attention: Alfred Griffin

Email: Alfred.W.Griffin@citi.com

 

 

 

With a copy to:

     

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

Attention: Damian S. Schaible

Email: Damian. schaible@davispolk.com

 

[Signature Page - Forbearance Agreement]

  

 
 

--------------------------------------------------------------------------------

 

 

 

Citibank, N.A., as a Lender

   

By:

/s/ Alfred W. Griffin

 

Name:

Alfred W. Griffin

 

Title:

Vice President

 

 

[Signature Page - Forbearance Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

 

Fifth Third Bank, as a Lender

   

By:

/s/ Lucas J. Barnett

 

Name:

Lucas J. Barnett

 

Title:

Vice President

 

 

[Signature Page - Forbearance Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

 

SOCIÉTÉ GÉNÉRALE,

as a Lender

   

By:

/s/ Emmanuel Chesneau

 

Name:

Emmanuel Chesneau

 

Title:

Managing Director

 

 

[Signature Page - Forbearance Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

 

Barclays Bank PLC, as a Lender

   

By:

/s/ Sreedhar R. Kona

 

Name:

Sreedhar R. Kona

 

Title:

Vice President

 

 

[Signature Page - Forbearance Agreement]

 

 
 

--------------------------------------------------------------------------------

 

  

 

The Huntington National Bank, as a Lender

   

By:

/s/ John S. Brian

 

Name:

John S. Brian

 

Title:

Vice President

 

 

[Signature Page - Forbearance Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

 

Wells Fargo, as a Lender

   

By:

/s/ Jeffrey Faunce

 

Name:

Jeffrey Faunce

 

Title:

Assistant Vice President

 

 

[Signature Page - Forbearance Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

 

Raymond James Bank, N.A., as a Lender

   

By:

/s/ H. Fred Coble, Jr.

 

Name:

H. Fred Coble, Jr.

 

Title:

Senior Vice President

 

 

[Signature Page - Forbearance Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender

   

By:

/s/ Didier Siffer

 

Name:

Didier Siffer

 

Title:

Authorized Signatory

     

By:

/s/ Megan Kane

 

Name:

Megan Kane

 

Title:

Authorized Signatory

 

 

[Signature Page - Forbearance Agreement]

  

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE I

 

GUARANTORS




 

1.

Oxford Resource Partners, LP, a Delaware limited partnership




 

2.

Oxford Mining Company – Kentucky, LLC, a Kentucky limited liability company




 

3.

Daron Coal Company, LLC, an Ohio limited liability company




 

4.

Oxford Resource Finance Corporation, a Delaware corporation




 

5.

Oxford Conesville, LLC, an Ohio limited liability company

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE II




 




RESTRUCTURING TERMS




 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 